SUMMARY ORDER

UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND DECREED that the sentence of the district court is hereby AFFIRMED.
In 1999, Plaintiff-Appellant Malik filed a 42 U.S.C. § 1983 complaint against the appellees. Malik alleged that the physical restraints placed on him by the appellees at various times during his incarceration were wrongful, impaired his ability to exercise, and caused him pain and suffering. We affirm the grant of summary judgment to the appellees and denial of partial summary judgment to Malik substantially for the reasons given by the magistrate judge.
We have considered all of Appellant’s arguments and find them meritless. We therefore AFFIRM the judgment of the district court.